Case 1:20-cr-00158-CMA Document 47 Filed 06/19/20 USDC Colorado Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No. 1:20-cr-00159-CMA

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     BRADLEY BUNN,

       Defendant.


     UNOPPOSED MOTION FOR AUTHORIZATION TO DISCLOSE GRAND JURY
            MATERIAL, TO UNRESTRICT DOCUMENTS IN PART,
                    AND FOR A PROTECTIVE ORDER


       The United States of America, through undersigned counsel, respectfully moves

the Court under Fed. R. Crim. P. 6(e)(3)(E)(i), 16(d)(1), and 49.1(e) for an order (1)

authorizing the government to disclose grand jury testimony, (2) modifying the

restriction of certain search warrants and affidavits so that they are viewable by the

parties, and (3) entering a protective order to address the handling of certain discovery

information and documents identifying individuals involved in the investigation of this

case. A proposed, stipulated order granting this relief is attached.

       Certificate of Conferral: Undersigned counsel conferred with defense counsel

and understands that the defendant does not oppose the relief sought by this motion.

       In support, the government states as follows:

       1.      The defendant is charged in a five-count indictment for his alleged making

of pipe bombs (Count 1) and possession of pipe bombs (Counts 2-5). The defendant
Case 1:20-cr-00158-CMA Document 47 Filed 06/19/20 USDC Colorado Page 2 of 7




was arrested following the execution of two search warrants at his house on the

morning of May 1, 2020, before he was to attend an armed rally at the Colorado Capitol.

Those search warrants revealed four home-made devices consisting of galvanized steel

pipes with end caps, filled with explosive powders, and five-to-seven second fuses. No

evidence suggests that the defendant intended to bring the pipe bombs to the rally.

       2.     The discovery in this case will include the testimony of a witness before

the Grand Jury. It will also include law enforcement officers’ restricted affidavits

submitted in support of applications for federal search warrants. Discovery will also

include sensitive information such as the identifying information for confidential civilian

witnesses and law enforcement officers involved in the investigation.

       3.     Through this motion, the government seeks authorization to produce the

grand jury and restricted materials, and proposes a method to protect the identifying

information that, if disclosed publicly, would put witnesses at risk of violence.

                                   Grand Jury Materials

       4.     First, the government wishes to provide discovery to the defendant,

including grand jury transcripts that contain Jencks Act material of a potential trial

witness. But it can do so only with the Court’s approval in an order.

       5.     Fed. R. Crim. P. 6(e), with various exceptions, prohibits the disclosure of

“matters occurring before the grand jury.” Fed. R. Crim. P. 6(e)(3)(E)(i), however,

allows for Court-authorized disclosure of matters occurring before a grand jury, when

such disclosure is “preliminarily to or in connection with a judicial proceeding.”




                                              2
Case 1:20-cr-00158-CMA Document 47 Filed 06/19/20 USDC Colorado Page 3 of 7




       6.     The pending case against the defendant is a “judicial proceeding” and the

government makes this request for disclosure “in connection with” such proceeding.

       7.     Because the grand jury proceedings (and the related transcript) remain

secret, the government moves that disclosure be allowed only for purposes of defending

this case, and such disclosure be made to the defendant and his attorneys only; that

such transcripts and exhibits be maintained in the defense attorneys’ custody; that such

materials shall not be reproduced or disseminated; and such materials be returned to

the United States at the end of this case.

                                    Restricted Materials

       8.     Second, the government asks to modify the restriction level of certain

search warrants and affidavits in support of search warrants so that they are viewable

by the parties. These search warrants and affidavits presently are restricted at level 3,

limiting access to the government and the court, until further order of the court.

       9.     It remains important to keep these search warrants and affidavits under

restriction for the reasons set forth in those motions and orders to restrict.

       10.    To facilitate the production of discovery to the defendant, but to continue

to protect law enforcement interests in restricting these documents, the government

asks the Court to authorize the government to disclose those documents to the defense,

effectively modifying the restriction to Level 1 under D.C.Colo.LCrR 47.1(b).

       11.    With the Court’s authorization, the government will undertake the

obligation to produce those documents to the defense counsel, thus obviating any need

to formally change restriction level settings in CM/ECF for the affected case numbers.


                                              3
Case 1:20-cr-00158-CMA Document 47 Filed 06/19/20 USDC Colorado Page 4 of 7




                                       Protective Order

       12.      Third, the parties have conferred as to appropriate protections to govern

the receipt, handling, use and eventual destruction of information identifying civilian

witnesses and law enforcement officers involved in the investigation. As a result of that

discussion, the parties submit the attached protective order as a stipulated document.

       13.      Fed. R. Crim. P. 16(d) provides that the district court may, for good cause,

deny, restrict or defer discovery or inspection or grant other relief including the issuance

of protective or modifying orders. Similarly, under Fed. R. Crim. P. 49.1(e), a Court

may, for good cause, require redaction or restriction in court filings of more than the

standard personal identifiers.

       14.      The government submits that good cause exists for the proposed

protective order to ensure that disclosure of sensitive information is limited to members

of the defense team for their use in preparing for trial. The concerns here are twofold.

             a. First, evidence in this case will show that the defendant, as well as

                subjects with whom he communicated, made statements that encouraged

                violence against individuals, including law enforcement officers, who were

                involved in enforcing firearms laws. Examples of these statements are

                summarized in ECF # 32, and those full back-and-forth communications

                are in Government’s Exhibits 18 and 19, filed at ECF # 32-3, and 32-4.

             b. Second, people associated with the defendant by ideology pose an

                ongoing risk to the safety of witnesses and law enforcement officers. For

                example, immediately after the defendant was arrested, anonymous


                                               4
Case 1:20-cr-00158-CMA Document 47 Filed 06/19/20 USDC Colorado Page 5 of 7




              online messages were posted directly threatening the officers involved in

              that arrest. Anonymous users on a message board “Boogaloo thread”

              published the name, address, spouse’s and children’s and parents’ names

              and locations, of a Colorado law enforcement officer who the users

              believed to be involved in the arrest of defendant. 1 Another user posted,

              “the only logical response is to [raid] the homes of the agents, officers, and

              deputies in those jurisdictions” and “you will never win by playing defense.

              LEOs [Law Enforcement Officers] are far more vulnerable than citizens.”

              (See Government’s Exhibit 20, attached to this motion, filed under

              restriction). These cannot be dismissed as idle threats. The recent

              murder of a federal law enforcement officer confirms that statements from

              adherents of this ideology must be treated as authentic risks. 2

       15.    The government submits that protection is needed for the privacy and

safety concerns of civilian and law enforcement witnesses. Whether the threat comes

from people with whom the defendant directly communicated about harming police, or

from anonymous individuals who are ideologically inclined to attack police to force an

armed reaction and civil war, the witnesses and officers in this case, and their families,



1
  Boogaloo is an anti-government extremist movement that expects a forthcoming civil
war in the United States. An examination of the ideology is available at
https://www.bellingcat.com/news/2020/05/27/the-boogaloo-movement-is-not-what-you-
think/ (last visited June 12, 2020).
2
  See “Alleged ‘Boogaloo’ extremist charged in killing of federal officer during George
Floyd protest” available at https://www.nbcnews.com/news/us-news/airman-charged-
killing-federal-officer-during-george-floyd-protests-california-n1231187 (last visited June
18, 2020).
                                              5
Case 1:20-cr-00158-CMA Document 47 Filed 06/19/20 USDC Colorado Page 6 of 7




can and should be protected from the dissemination of their identifiers outside of what is

necessary for this litigation. Accordingly, the Court should enter the proposed protective

order.

                                         Conclusion

         For all of the foregoing reasons, the Court should grant this motion and enter the

proposed, stipulated order that is attached hereto.

                                                  Respectfully submitted,
                                                  JASON R. DUNN
                                                  United States Attorney

                                                  By: s/David A. Tonini
                                                  DAVID A. TONINI
                                                  Assistant U.S. Attorney
                                                  United States Attorney’s Office
                                                  1801 California, Suite 1600
                                                  Denver, Colorado 80202
                                                  Telephone: (303) 454-0100
                                                  Fax: (303) 454-0403
                                                  E-mail: David.Tonini@usdoj.gov
                                                  Attorneys for the Government




                                              6
Case 1:20-cr-00158-CMA Document 47 Filed 06/19/20 USDC Colorado Page 7 of 7




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of June, 2020, I electronically filed the
foregoing UNOPPOSED MOTION FOR AUTHORIZATION TO DISCLOSE GRAND
JURY MATERIAL, TO UNRESTRICT DOCUMENTS IN PART, AND FOR A
PROTECTIVE ORDER with the Clerk of Court using the CM/ECF system which will
send notification of such filing to the following e-mail addresses:

       Matt Golla
       Matt_Golla@fd.org
       Attorney for Defendant Bunn



                                          By: s/David A. Tonini
                                          DAVID A. TONINI
                                          Assistant U.S. Attorney




                                             7
